DETAILED ACTION
1.	This office action is a response to communication submitted on 04/16/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-27 are presented for examination.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 14 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. (US 6294891 B1).
Regarding claims 1, 14 and 27, shows (Figs. 1-3) a system for minimizing undesired movement of a moving mass of an electromagnetic load (i.e. actuator/motor; col.1, lines 15-19), comprising: 
one or more inputs for receiving real time measurements of one or more parameters associated with the electromagnetic load (i.e. by means of feedback sensors 26-27); and 
a processing subsystem (i.e. 48) configured to: 
detect undesired movement (i.e. a measure of unwanted vibration, noise/ripple) of the moving mass based on real-time measurements of one or more parameters associated with the electromagnetic load; and responsive to detecting undesired movement of the moving mass, affect 
Regarding claims 8 and 21, McConnell further discloses wherein the one or more parameters associated with the electromagnetic load comprises a back-electromotive force associated with the electromagnetic load (abstract, col. 17, to col. 18).
Regarding claims 9 and 22, McConnell further discloses configured to determine a derivative with respect to time of the back-electromotive force; and responsive to the derivative with respect to time of the back-electromotive force exceeding an acceleration threshold, affect the signal applied to the moving mass to reduce the undesired movement (Figs. 6-11, 18, 37-58; col. 9, lines 15-65).
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-7, 10-14, 15-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 6294891 B1) in view of JANKO et al. (US 20200403546 A1).
Regarding claims 2, and 15, McConnell does not disclose wherein affecting the signal applied to the moving mass comprises generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass.
However, JANKO discloses and shows wherein affecting the signal applied to the moving mass comprises generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass (see abstract and pars. 33-34).
McConnell to provide a braking action to reduce unwanted motion on the load or moving mass, consequently improving the system reliability and performance. 
Regarding claims 3 and 16, JANKO further discloses wherein the braking signal opposes a polarity of the velocity of the moving mass (see abstract, pars. 33-36, 40).
Regarding claims 4 and 17, JANKO further discloses wherein generating a braking signal comprises adapting a polarity and a magnitude of the braking signal over time (pars. 33-34, 40).
Regarding claims 5 and 18, JANKO further discloses the processing subsystem further configured to synchronize the adaptation of the polarity and the magnitude of the braking signal based on when the magnitude of the velocity with respect to time crosses zero (pars. 33-34, 40).
Regarding claims 6 and 19, JANKO further discloses wherein generating the braking signal comprises scaling a magnitude of the braking signal to a magnitude of the velocity (pars. 33-34, 40).
Regarding claims 7 and 20, McConnell further discloses the processing subsystem further configured to: determine a velocity as a function of time of the moving mass based on the real-time measurements; from the velocity, determine an acceleration as a function of time of the moving mass; and responsive to the acceleration exceeding an acceleration threshold, affect the signal applied to the moving mass to reduce the undesired movement (col. 9, lines 53-68, col. 12, line 28 to col. 13, line 41).
JANKO further discloses the processing subsystem further configured to: determine a velocity as a function of time of the moving mass based on the real-time measurements; from the velocity, determine an acceleration as a function of time of the moving mass; and responsive to the 
Regarding claims 10 and 23, McConnell does not  disclose affecting the signal applied to the moving mass comprises generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass; wherein generating the braking signal comprises scaling a magnitude of the braking signal to a derivative with respect to time of the back-electromotive force at a time in which the back-electromotive force as a function of time is approximate to zero.
However, JANKO further discloses affecting the signal applied to the moving mass comprises generating a braking signal to be applied to the moving mass to reduce a velocity of the moving mass; wherein generating the braking signal comprises scaling a magnitude of the braking signal to a derivative with respect to time of the back-electromotive force at a time in which the back-electromotive force as a function of time is approximate to zero (see abstract and pars. 33-34).
Thus, given the teaching of JANKO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of McConnell to provide a braking action to reduce unwanted motion on the load or moving mass and derive said braking signal as function of BEMF when time is zero to synchronize modification of amplitude, consequently improving the system reliability and performance. 
Regarding claims 11 and 24, JANKO further discloses wherein affecting the signal applied to the moving mass comprises reducing an effective impedance of the electromagnetic transducer (haptic transducer), (pars. 8-12, 21-29).
Regarding claims 12 and 25, JANKO further discloses wherein reducing the effective impedance comprises implementing a negative impedance filter applied to a signal for driving the electromagnetic transducer that reduces the effective impedance (pars. 27).

Related Prior Arts
7.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
Eke (US 20180159457 A1) discloses A control system for use with an oscillating device comprising a response signal having a back electromotive force component, the control system comprising a driver adapted to provide a drive signal to the oscillating device; wherein the drive signal comprises an amplitude; a sensor adapted to sense an electrical parameter of the response signal; and a controller coupled to the sensor and to the driver, the controller comprising a calculator adapted to determine a sign of curvature of a portion of the response signal based on the electrical parameter; the controller being adapted to provide a control signal to adjust the amplitude of the drive signal to slow down the oscillating device, and withdraw the drive signal upon identifying a change in the sign of curvature; wherein the drive signal comprises a polarity, and wherein the controller is adapted to slow down the oscillating device by reversing the polarity of the drive signal.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846